I would like to start by congratulating Mr. Peter Thomson on his election as President of the General Assembly at its seventy-first session. I would also like to recognize his predecessor, Mr. Mogens Lykketoft, for the excellent work he accomplished while President. I particularly wish to thank and congratulate Secretary-General Ban Ki-moon for his efforts and service to stability, peace, security and development in the world.
Benin warmly welcomes the theme of this year’s session, entitled “The Sustainable Development Goals: a universal push to transform our world”, as it appropriately responds to current concerns. The world has always managed to mobilize and organize itself when facing difficult challenges or global threats. The challenge of climate change has led us to put our heads together and to take the decision to mobilize substantial resources.
Today’s open world will suffer more than ever from the consequences of poverty — in particular, uncontrollable and destabilizing migration movements — if nothing is done. Mass poverty has now become a major threat to humankind. It has become urgent to put in place a global programme to eradicate mass poverty, with the same determination that led us to hold the twenty-first session of the Conference of the Parties to the United Nations Framework Convention on Climate Change. That being so, from this rostrum I call on the most developed countries and the institutions that finance development to implement strong and collective action, with a view to eradicating poverty, which is dangerously sidelining the majority of African countries.
The international community has the capacity to do this, as it recently demonstrated when it prevented Greece and Ukraine from collapsing. That effort did not ruin the countries or the institutions that mobilized themselves in the rescue operation. To quickly and efficiently eradicate poverty and underdevelopment in Africa, that same will, but not necessarily more resources, will be required. Of course, African countries will need to assume their share of responsibility by doing more for political stability and, above all, for good governance.
My country Benin is committed to this approach and has initiated the necessary political, administrative and good-governance reforms. One can add to this nearly half a century of political stability as well as a mature democracy — all of these elements give Benin the ability to achieve the Sustainable Development Goals, provided that the country receives adequate support.
I would like to state that my country is committed to contributing actively to the implementation of the decisions on climate change that were adopted during the Paris Conference. I note that Benin has already signed the Paris Agreement and the ratification process is ongoing. To conclude, I wish to reiterate that Benin remains committed within the international community to transforming the world with a view to achieving a shared well-being.
